PER CURIAM.
The employer/carrier appeal the deputy commissioner’s award of temporary total disability benefits, 5% permanent partial disability benefits, and medical bills for claimant’s phlebitis and low back injuries. We affirm the order except for the award of permanent partial disability benefits and payment of Dr. Lopez’ bill for treatment of claimant’s low back symptoms.
There is no medical evidence in the record which indicates claimant’s low back symptoms are causally related to her industrial accident and the deputy commissioner failed to make any finding that claimant’s back injury was, in fact, causally related. The only medical evidence indicating any degree of permanent disability was relative to claimant’s back symptoms. The award of permanent partial compensation and medical benefits for the back symptoms is therefore erroneous.
Accordingly, the order is affirmed in part and reversed in part.
ROBERT P. SMITH, Jr., C. J. and MILLS and SHIVERS, JJ., concur.